I115th CONGRESS1st SessionH. R. 561IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2017Mr. Messer introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to modify the definition of applicable large employer for purposes of the employer mandate in the Patient Protection and Affordable Care Act. 
1.Short titleThis Act may be cited as the Small Business Job Protection Act of 2017. 2.Definition of applicable large employer (a)In generalSection 4980H(c) of the Internal Revenue Code of 1986 is amended— 
(1)in paragraph (2)(A), by striking at least 50 and inserting at least 100; and (2)in paragraph (2)(B), by striking 50 each place it occurs and inserting 100. 
(b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the amendments made by section 1513 of the Patient Protection and Affordable Care Act. 